Citation Nr: 1747753	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-21 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).

(The issue of entitlement to basic eligibility for Department of Veterans Affairs (VA) disability compensation benefits is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The appellant has verified active duty service from June 26, 2001 to January 2, 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) located in Decatur, Georgia.

After reviewing the contentions and evidence of record, including the applicable regulations and case law, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  In this regard, while the issue in the December 2013 Statement of the Case is characterized as entitlement to basic eligibility for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), and under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), in August 2012, the appellant submitted a properly completed electronic application for Chapter 33 (Post-9/11 GI Bill) educational assistance benefits, whereby he irrevocably elected to receive benefits under Chapter 33 in lieu of benefits under Chapter 30.  Indeed, in the December 2012 decision on appeal, the RO adjudicated the issue as entitlement to basic eligibility for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  Given the appellant's specific contention, the Board has recharacterized the appeal as listed above.

In the August 2013 Substantive Appeal, the appellant requested a hearing in Washington, DC (Central Office Board hearing).  Subsequently, in a July 2017 submission, the appellant requested that the Board decide the appeal in his absence as he could not afford the travel expenses; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's appeal of entitlement to basic eligibility for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The appellant seeks entitlement to educational assistance benefits under Chapter 33 (Post-9/11 GI Bill).  In the DD Form 214, a note in the "remarks" section indicated that a DD Form 215 would be issued to provide missing information.  While the RO has undertaken some development actions to secure the DD Form 215, the Board finds that additional development actions are necessary.  Specifically, in a May 2017 correspondence from the U.S. Army Human Resources Command, the customer care representative referenced a document entitled "Army Board for Correction of Military Records and Decision and Record or Proceedings."  Upon review of the record, the Board notes that there has been no attempt to obtain records from the Army Board for Correction of Military Records.  As such, additional development is necessary to obtain any outstanding decision and/or records associated with the appellant's application for correction of his military records with the Army Board for Correction of Military Records.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Army Board for Correction of Military Records and obtain any decision and documents associated with the appellant's application for correction of the DD Form 214, to include a DD Form 215, if any.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of entitlement to basic eligibility for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) in light of all the evidence of record.  If the determination remains adverse to the appellant, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




